Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant requests continuation for Application NO. 16922910, now US Patent No. 11336780. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 04/14/2022 has been entered.
Claims 1-20 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11336780. 


Patent NO. 11336780
Instant Application NO. 17721018

1. An image processing system comprising: a microphone configured to acquire sound; a display device configured to display information; and at least one controller configured to: cause the display device to display a screen on which a print instruction is receivable and names of a plurality of print setting items are arranged; and acquire text data including a combination of a name of one setting item of the plurality of print setting items and a word corresponding to a parameter of the one setting item based on speech acquired through the microphone during display of the screen, and change the set value of the one setting item on the basis of the text data, wherein even when the text data including the combination of the name of the one setting item of the plurality of print setting items and the word corresponding to the parameter of the one setting item is acquired on the basis of speech acquired through the microphone during display of another screen on which the one setting item is not arranged, the set value of the one setting item is not changed.

15. An image processing apparatus comprising: a microphone configured to acquire sound; a display device configured to display information; at least one controller configured to: cause the display device to display a screen on which a print instruction is receivable and names of a plurality of print setting items are arranged; and acquire text data including a combination of a name of one setting item of the plurality of print setting items and a word corresponding to a parameter of the one setting item based on speech acquired through the microphone during display of the screen, and change the set value of the one setting item on the basis of the text data, wherein even when the text data including the combination of the name of the one setting item of the plurality of print setting items and the word corresponding to the parameter of the one setting item is acquired on the basis of speech acquired through the microphone during display of another screen on which the one setting item is not arranged, the set value of the one setting item is not changed.
1. An information processing system comprising: a microphone configured to acquire sound; a display device configured to display information; and one or more controllers configured to: cause the display device to display a setting screen on which names of a plurality of setting items are arranged: and acquire word information including a combination of a name of one setting item of the plurality of setting items and a word corresponding to a parameter of the one setting item based on speech acquired through the microphone during display of the setting screen, and change the set value of the one setting item on the basis of the word information, wherein even when the word information including the combination of the name of the one setting item of the plurality of setting items and the word corresponding to the parameter of the one setting item is acquired on the basis of speech acquired through the microphone during display of another screen on which the one setting item is not arranged, the set value of the one setting item is not changed.




Regarding Instant independent claims 1, and 16, and that of claim 1 of  ‘6780’
   Although the claims at issue are not identical, they are not patentably distinct from each other. As the patented claim 1 encompasses all the teachings of the instant claims except for specifically the instant application claims “acquire word information including a combination of a name of one setting item of the plurality of setting items” versus the patent claiming “acquire text data including a combination of a name of one setting item of the plurality of setting items” wherein word information is substituted with text data which are essentially interpreted as the same thing. Thereby, said teachings and combinations would have been obvious to one of ordinary skill in the art which warrants the double patenting rejection, and which understoodly maybe further realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (Prior art of WO2019035427, A1) teaches in at least Fig. 7 an information processing system comprising: a display device configured to display information; and one or more controllers configured to: cause the display device to display a setting screen on which names of a plurality of setting items are arranged: and acquire word information including a combination of a name of one setting item of the plurality of setting items and a word corresponding to a parameter of the one setting item based on speech acquired through the microphone during display of the setting screen, and change the set value of the one setting item on the basis of the word information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/15/2022